Citation Nr: 1016195	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from July 1969 to January 1972, to include a tour of duty in 
Vietnam from June 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA) which denied service 
connection for squamous cell carcinoma of the left tonsil.  
This decision was a reconsideration of an October 2006 
decision.


FINDING OF FACT

Squamous cell carcinoma of the left tonsil was not first 
manifested during active duty service or within the first 
post-service year; the preponderance of the competent 
evidence of record is against a finding that the disease is 
related to service or to in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection of squamous cell 
carcinoma of the left tonsil have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Malignant tumors, of any body system or part, are presumptive 
conditions.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is 
one year following separation from service.  38 C.F.R. 
§ 3.307(a)(3).

Additionally, certain listed diseases are subject to 
presumptive service connection for herbicide exposed 
Veterans.  Except for skin conditions, the listed diseases 
may manifest at any time after the last exposure to 
herbicides; skin conditions must manifest within one year of 
the last exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6); 3.309(e).  Exposure to herbicides, including 
Agent Orange, is presumed for Veterans who served in Vietnam 
between January 9, 1962, and May 7, 1975.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran served in Vietnam in 1970 and 1971; he is 
therefore presumed to have been exposed to herbicides.  
Moreover, a diagnosis of squamous cell carcinoma of the left 
tonsil is well established in private and VA medical records.  
The sole remaining question involves a nexus between the 
current disease and service.

Presumptive service connection, either as a chronic disease 
or based on herbicide exposure, is not applicable.

The Veteran was first diagnosed with cancer of the left 
tonsil in April 2002, when he first complained of a neck 
mass.  An excisional biopsy was performed in May 2002, and 
squamous cell carcinoma of the left tonsil was diagnosed.  He 
underwent radiation therapy.  This first manifestation of the 
left tonsil cancer was more than 30 years after his 
separation from service.  To establish presumptive service 
connection for the malignant tumor of the left tonsil, it 
must have been manifested to a compensable degree within a 
year of separation from service.  38 C.F.R. § 3.307(a)(3).  
That is clearly not the case here.

Moreover, carcinoma of the tonsil, while a listed presumptive 
chronic disease, is not a listed presumptive disease for 
herbicide exposed Veterans.  38 C.F.R. § 3.309(e).  Several 
cancers are listed diseases, but the tonsils are not.  At a 
June 2007 VA examination, the doctor specified that the 
affected tissue was not a part of any anatomical structure 
listed in 38 C.F.R. § 3.309(e), such as the larynx.  The 
herbicide presumption is therefore not applicable.

A Veteran may still establish that a current disability is 
directly related to service, however, either through showing 
the disease was first manifested on active duty, or by 
establishing a factual link between the diagnosis and 
herbicide exposure in service.  A negative inference is not 
drawn from the fact that a condition is not listed as 
presumptive.

Service treatment records reveal no treatment for or 
complaints related to tonsillar cancer in service.  His 
December 1971 separation physical shows no abnormalities, nor 
did the Veteran register subjective complaints during service 
regarding any growths or soreness of his throat.

Private treatment records from WK Hospital and Dr. M from 
January 2002 to May 2003 document the Veteran's diagnosis of 
and treatment for carcinoma of the left tonsil, but include 
no opinions or findings regarding the etiology of the 
disease.  The Veteran was reported to be a smoker.

The June 2007 VA examiner did not offer an opinion regarding 
whether the Veteran's tonsil cancer was related to herbicide 
exposure.  He made no statements regarding etiology of the 
cancer, except to specify that the listed presumptive disease 
location of the larynx was not affected by the cancer.

Private treatment records from Dr. RP from October 2004 to 
June 2006 reveal that the Veteran was attempting to quit 
smoking; he was unsuccessful in stopping, but reported that 
he had cut down to five cigarettes a day.  His history of 
cancer surgery of the left neck was noted, but no recurrence 
of a mass was observed.

In a June 2006 statement, Dr. RP noted that the specific 
diagnosis had been cancer of the left tonsil.  He stated that 
the cancer "is related to the previous exposure to Agent 
Orange while in the military service in Vietnam."  No 
rationale for the opinion was provided.

Dr. RP expanded on his opinion in a February 2007 statement.  
He noted that there has been a "significant increase in [a] 
variety of malignancies with those Vietnam Veterans exposed 
to Dioxin" generally, and that among people the Veteran 
actually served with, there was a "disproportionate number" 
of malignancies.  Dr. RP also reported that tonsil cancer was 
unusual in 50 year olds, as he stated the Veteran was when 
diagnosed.  In support of his findings, he submitted an 
abstract of an Air Force study showing a "sharply increased 
risk of cancer" among herbicide exposed Veterans.  Prostate, 
skin, and "other types of cancer" were mentioned in the 
article.

In October 2007 statements, Dr. RP opined that "many" of 
the Veteran's numerous health problems "have been described 
to have a correlation in elevated risk on the basis of his 
Agent Orange exposure."  The Veteran's conditions "are 
likely (with a reasonable degree of medical probability) 
caused by Agent Orange exposure."  He did not specify which 
conditions he was referring to.  He also cited the "temporal 
relationship" of the diagnoses to service in support of a 
finding of a nexus.

At the March 2010 personal hearing, the Veteran requested an 
opportunity to obtain an additional statement from Dr. RP, 
detailing the rationale behind his opinions regarding the 
etiology of tonsil cancer.

In March 2010, Dr. RP stated that he had treated the Veteran 
since October 2004.  He noted that the Veteran had been 
exposed to herbicides during military service.  Specifically, 
the soft tissues of the oropharynx and the rest of the 
respiratory tract had been exposed.  TCDD [the active 
compound in Agent Orange] is known to be "highly 
carcinogenic."  It would be "very likely" that the 
carcinogenic effects of TCDD would apply to the oropharynx 
and respiratory tract as well as the tonsil, since all these 
structures were exposed.  "Therefore it is my expert medical 
opinion that it is most likely the Veterans [sic] exposure to 
Agent Orange in Vietnam which represents a direct and 
proximate cause of his tonsil cancer."

The Veteran has expressed his belief that his carcinoma of 
the left tonsil is related to his herbicide exposure in 
Vietnam.  However, the Veteran is a layperson, and a 
competent opinion regarding the etiology of the cancer 
requires application of specialized medical training and 
knowledge.  He is not able to observe and report signs and 
symptoms which reflect the etiology of the cancer, and hence 
his statements are not competent evidence of a nexus to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

No VA doctor has rendered an opinion regarding a possible 
relationship between tonsil cancer and herbicide exposure in 
service.  The Veteran has, however, submitted repeated 
statements from Dr. RP attesting to such a relationship.  
While Dr. RP is unequivocal in opining that the Veteran's 
tonsil cancer is related to his herbicide exposure in 
service, the doctor has not, unfortunately, provided a valid 
rationale in so opining.

Dr. RP relies on the fact that dioxin or TCDD, a component of 
Agent Orange, is a known carcinogen.  This is undisputed.  
Similarly undisputed is the Veteran's presumptive exposure to 
that compound.  Dr. RP opines that, because the Veteran was 
exposed to a known carcinogen, his tonsil cancer is likely 
related to such exposure.  However, this ignores the possible 
role of any other carcinogen.  The Veteran was a smoker at 
the time he developed his cancer, and smoking involves 
exposure to known carcinogens.  Dr. RPO has failed to explain 
why the carcinogenic effects of herbicides more likely than 
cigarettes or any other carcinogen caused this particular 
cancer in the Veteran.

He has cited an Air Force study showing a higher incidence of 
cancer in herbicide exposed Veterans, but the study he cites 
refers specifically to prostate and skin cancers, not tonsil 
cancer.  While "other" cancers are mentioned, the provided 
study information does not indicate what those might be.  The 
cited evidence simply does not, in any way, support a finding 
that cancer of the tonsil is related to herbicide exposure 
and cannot be used to support a finding that cancer of the 
tonsil is related to herbicide exposure.

Dr. RP also noted that the tonsil is located in close 
proximity to other soft tissue structures of the throat, 
including the respiratory tract.  This appears to be a 
reference to the status of lung, bronchus, larynx, and 
trachea cancers as presumptive conditions for herbicide 
exposed Veterans.  38 C.F.R. § 3.309(e).  He states that, as 
the carcinogenic affect on those structures is acknowledged, 
the affect would be "very likely" to impact all the 
structures of the oropharynx and respiratory tract.  This 
logic is faulty.  Mere anatomical proximity is no indicator 
of similarity in reaction to a compound or chemical; the 
nature of the involved body tissue must have some impact.  
For example, substances which can be used on the skin can 
cause damage to the eyes, although the skin and eyes abut 
each other.  The tonsils are not a part of the respiratory 
system, which has been found to be susceptible, at least in 
part, to the carcinogenic effects of herbicide.  The tonsils 
are not a part of the respiratory system and it does not 
follow that the reaction of the respiratory system to 
exposure is proof of a nexus for the tonsil cancer.

While Dr. RP is quite clear that, in his opinion herbicide 
exposure likely caused the Veteran's carcinoma of the left 
tonsil, he has offered no valid rationale for that opinion, 
despite repeated requests and attempts.  None of his cited 
authorities support his position as they deal with other 
sites of cancer, not the tonsils.  Accordingly, his opinions, 
without evidentiary support, are not probative and are not 
entitled to any weight in evaluating the evidence.  

This is not a case where there is an approximate balance of 
positive and negative evidence on the question of the 
relationship of the Veteran's disability to service. 
38 U.S.C.A. § 5107(b).  There is no competent, probative 
evidence of record supporting the Veteran's contentions.  The 
Veteran has the responsibility to present and support his 
claim under the laws administered by the Secretary.  38 
U.S.C.A. 5107(a).  

There is no reasonable doubt to be resolved, and service 
connection is not warranted.


ORDER

Service connection for squamous cell carcinoma of the left 
tonsil is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


